     Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 1 of 38



UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND (GREENBELT)
=============================== :
UNITED STATES OF AMERICA,       :
                                :
                Plaintiff,      :
                                :
                                :
     — versus —                 :       8:19-cr-00039-SAG-1
                                :
                                :
JEAN REMARQUE,                  :
                                :
                Defendant.      :
=============================== :



                 MOTION FOR VACATUR OF JUDGMENT
                            RULE 33(a)




                                  Law Office of Bernard V. Kleinman, PLLC
                                                          108 Village Square
                                                                   Suite 313
                                                   Somers, NY 10589-2305
                                                            Tel. 914.644.660
                                                           Fax 914.694.1647
                                              Email: attrnylwyr@yahoo.com
                                     Attorney for Defendant Jean Remarque
      Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 2 of 38



                          TABLE OF CONTENTS

INADMISSIBILITY OF ELECTRONIC STORED
     INFORMATION IN VIOLATION OF THE
     AUTHENTICATION RULE FED. R. EVID. 901                              1

DOUBLE JEOPARDY                                                         11

VIOLATION OF RULE 16                                                    24

CONCLUSION                                                              35

CERTIFICATE OF SERVICE                                                  36
            Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 3 of 38


                                                     POINT I1

          INADMISSIBILITY OF ELECTRONIC STORED INFORMATION IN VIOLATION
                 OF THE AUTHENTICATION RULE FED. R. EVID. 901

                       A.        BACKGROUND INFORMATION

           In the case at bar, the government concedes as much. The same set of images—the Picaso

    folder images stored on the 2TB Toshiba external hard drive “thumb drive” (bearing the serial

    number 159ATMD5T18B) — are at issue with respect to the receiving and possessing counts at

    trial. In support of count I and count II, the prosecution introduced as evidence two naked printouts,

    which were not accompanied with any authenticating sworn affidavits as required by FRE 901.

           One of the printouts entitled “screenshsot_2017-11-22-14-29-55.jpg” contains what appears

    to be an incomplete or truncated Uniform Resource Locator known as “URL” providing insufficient

    proof of any website where the original digital image or images in question appear. Using this

    truncated and unauthenticated printout as only proof, the jury was requested to return a guilty verdict

    for both counts I and II, based on a wholly speculative conclusion that, the incomplete URL is proof

    that the screen shots were captured from an “Internet site,” thereby transported in and affecting

    interstate commerce. Importantly, the incomplete URL was a recent fabrication disclosed to the

    defense only the second day of trial during the presentation of prosecution’s case-in-chief in

    violation of the discovery rule.

           In addition, to the receipt of child pornography counts, at least one additional

    unauthenticated screen shot entitled 133.png was introduced into evidence among the three visuals

    depictions supporting Count Three, possession of child pornography. The picture file type (.png) of

    the screen shot images is standard for screen shots across all makes of mobile devices. See Uni.



1Attorney LaRoche, on April 12, 2021, filed a Motion for an extension of time to file a Rule 33
Motion. See ECF No. 246. The Court never ruled on this request, hence, the motion is submitted
herewith.
                                                                                                          1
         Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 4 of 38


Accounting Serv., LCC v. Ethan Schulton, Case No. 3:18-cv-1486-SI (D. Or. 2019) (the .png file

is standard for a screen shot). Id. at 10.

        Indeed, the bottom line is that the screen shots cannot be authenticated and their contents

therefore cannot be reliably determined to fairly and accurately portray what the Homeland Security

Agent Special Agent Christine Carlson claims the screen shots to show because their origin is

unknown. Def’s Mot. in Limine #155. Thus, their admission at trial had confused and misled the

jury, unduly prejudice Mr. Remarque and infringed the Fed. R. Evid. 901, as well as well-

established law in the U.S. District of Maryland. See Hon. Paul W. Grimm, Authentication of Social

Media Evidence, 36 Am. J. Trial Advoc. 433 [2013]; see also Lorraine v. Markel Am. Ins. Co., 241

F.R.D. 534, 537 (D. Md. 2007) (a thorough and eloquent analysis on how a screen shot purportedly

taken from a website must be authenticated).

        It is undisputed that the screen shots introduced into evidence are Electronically Stored

Information, and they are not self-authenticating documents under Federal Rule of Evidence 902,

therefore, their authentication prior any admission was necessary.” In order for a piece of evidence

to be of probative value, there must be proof that it is what its proponent says it is. “The requirement

of authentication is thus a condition precedent to admitting evidence.” United States v. Sliker, 751

F.2d 477, 497 (2d Cir. 1984). The government might have to complete this process for all, of the

distinct printouts contained in the 2TB Toshiba external hard drive before they could be admissible

into evidence to prove their case.

        In its opposition response to the Defendant’s Motion to Appeal Order for Detention ECF 51,

the prosecution proffered for the first time, nine months after Mr. Remarque’s original indictment

that: “Some of the files of child pornography saved in the 2TB Toshiba external hard drive were

‘screen shots’ of images of child pornography on a cell phone (based on the file names) with creation

dates ranging from September 11, 2017 through February 17, 2018 (likely signifying the dates that

                                                                                                       2
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 5 of 38


screen shots were taken by the [Defendant] with his [cell phone] of images of child pornography

[he] access on the [internet] on his [cell phone]. A [web address] is visible in the screen shot[s]”

(emphasis added). However, the entire record is silent about the alleged website or the website

address, this evidence was never disclosed to the defense until the second day of trial in violation

of Fed. R. Crim. P. (16) and Brady.

       Prior to trial, pursuant to Fed. R. Evid. 901, the Defendant moved in Limine to exclude any

still screen shots that the prosecution intended to offer in support of count One and count Two

(receipt of child pornography charges) because the prosecution would be unable to authenticate it,

and because of the result of a potential discovery violation. See ECF 155 Motion in Limine to

Exclude Evidence in Support of Counts I and II. Nevertheless, the defendant’s motion was taken

under advisement by the trial court then suddenly was denied a few days prior to trial, without

holding a voir dire or ordered the government to respond to the Defendant’s motion.

       Indeed, the trial court denied the motion without any oral argument by counsel. The judge

concluded that the government is permitted to introduce the challenged screen shots into evidence

without the necessary authentication required by Fed. R. Evid. 901, and over the Defendant’s

objections. Before ruling on the Defendant’s Motion in Limine, the district court should have

conducted a voir dire. Although it is common to rely on the representations of counsel in considering

motions in limine, here the government did not oppose or respond to the Defendant’s Motion in

Limine to Exclude the unauthenticated printouts, and the issue could not be resolved without an

evidentiary presentation.

       Of course, none of this happened here. Accordingly, the admission of the challenged screen

shots at trial, over the Defendant’s objections, was a plain reversible error of law. This error

prejudiced Mr. Remarque because multiplicitous counts also afford the government an unfair



                                                                                                    3
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 6 of 38


advantage by increasing the likelihood that the jury would have convicted on at least one count, if

only as the result of a compromise verdict.

                   B.         DISCUSSION

       The prosecutor represented that the screen shots were captured from the Internet, no pretrial

disclosure of any web site(s) had been ensured, let alone, evidence that Mr. Remarque had ever

accessed and downloaded the challenged screen shots. Given this discrepancy, and the fact that no

tangible and forensic evidence linked Mr. Remarque to the crime; the Defendant should have been

permitted to look into this matter further. There was no way to decide whether the evidence was

admissible without a hearing. See United States v. Paulino, 13 F.3d 20, 23 (1st Cir. 1994) (stating

that documentary evidence must be authentic and that authenticity is a condition precedent to

admissibility). Therefore, the district court committed a reversible error of law or abuse of discretion

by admitting the documentary exhibit at trial without proper authentication in violation of Fed. R.

Evid. 901.

       During her testimony at trial, HSI Special Agent Christine Carlson identified the printouts

as being from a “website” because one of them contains an incomplete URL. She noted to the jury

that the printouts are purported to be screen captured images of a website by [a] “cell phone.”

Importantly for the government’s case is SA Carlson’s unprecedented “file name screen shot

theory,” SA Carlson next pointed out that the file name assigned to each printout, is indicative of

the date and time the child pornography was allegedly “received” by the [Defendant].

       On cross-examination, SA Carlson admitted that the file name could be subjected to

modification and alteration with great ease, that she has no information and familiarity with the

website in question, does know whether the data had been corrupted, and has no evidence showing

that Mr. Remarque ever visited a similar website containing the URL in question or any known

child pornography websites. SA Carlson was correct insofar that Electronically Stored Information

                                                                                                       4
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 7 of 38


could be easily subjected to machinations. In United States v. Storm, Case No. 3:11-cr-373-SI (D.

Or. 2017). The U.S. government argued and the court sustained that “Dates and times on digital

files are unreliable by nature and metadata cannot be used to determine on which device a file was

created or how a file has been edited.” Id. at 16.

                   C.         THE AUTHENTICATION RULE

       The logic starting point for consideration of the Defendant’s claim is Fed. R. Evid. 901(a).

The rule reminds us that documentary exhibits must be authentic and that “the requirement of

authentication or identification as a condition precedent to admissibility is satisfied by evidence

sufficient to support a finding that the matter in question is what its proponent claims.” Fed. R. Evid.

901(a). In reviewing a violation of the authentication rule, the preliminary decision regarding

authentication is committed to the trial court - as opposed to the jury. See United States v. Silker,

751 F.2d 477, 499 (2d Cir. 1984). “A district court abuses its discretion when it bases its ruling on

an erroneous view of the law or on clearly erroneous assessment of the evidence, and renders a

decision that cannot be located withing the range of permissible decision.” Porter v. Quarantillo,

722 F.3d 94, 97 (2d Cir. 2013).

       The requirement of authentication is ... a condition precedent to admitting evidence.” Silker,

751 F.2d at 497; see also United States v. Maldonado-Rivera, 922 F.2d 934, 957 (2d Cir. 1990) (“In

general, a document may not be admitted into evidence unless it is shown to be genuine.”). Rule

901 “does not definitively establish the nature or quantum of proof that is required” preliminarily

to authenticate an item of evidence. Id. at 499. “The type and quantum of evidence” required is

“related to the purpose for which the evidence is offered,” id. at 488, and depends upon a context-

specific determination whether the proof advanced is sufficient to support a finding that the item in

question is what its proponent claims it to be.



                                                                                                       5
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 8 of 38


       Unsurprisingly, one of the first cases to thoroughly address the traditional rules of evidence

as applied to electronically stored information came from the U.S. District Court of Maryland

(Greenbelt). In Lorraine v. Markel American Insurance Company, Judge Paul W. Grimm of this

Court undertook a detailed, eloquent, and thorough and, now, widely accepted and cited analysis of

the authentication rule in the context of a dispute over admissibility of electronically stored

information (“ESI”). Lorraine v. Markel Am. Ins. Co., 241 F.R.D. 534, 563 (D. Md. 2007), under

the Federal Rules of Evidence, summarized and applied to Mr. Remarque’s situation follows this

court stated: “To authenticate printouts from a website, the party proffering the evidence must

produce some statement or affidavit from someone with knowledge [of the website] . . . for example

[a] web master or someone else with personal knowledge would be sufficient.” Lorraine v. Markel

Am. Ins. Co., 241 F.R.D. 534, 563 (D. Md. 2007). The Lorraine case has been identified as “one of

the earliest and most comprehensive case addressing the evidentiary hurdles of admitting

[electronically stored information]. Therefore, the district court adjudication is contrary to clearly

accepted law which it has itself established.

       In the case at bar, the prosecution elicited testimony from the HSI Special Agent that

purportedly identified the screen shots as “visual depiction of child pornography screen captured of

an ‘internet site’ by a cellphone” based on a wholly speculative theory that amount to inadmissible

hearsay.” Applying the authentication rule of electronically stored information established by this

Court in Mr. Remarque’s case, the prosecution failed to make a prima facie case of authentication

under Fed. R. Evid. 901 - the government has not offered evidence sufficient to support a finding

that the [screen shots] are screen captured images of an existing child pornography [internet site]

taken by a [cell phone]. Neither the cell phone nor proof about the purported “website” have been

introduced into evidence and the government’s witnesses attempting to authenticate the printouts



                                                                                                     6
           Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 9 of 38


had no personal knowledge of the existence of the web site, let alone record of who maintained the

website.

       SA Carlson had offered no testimonial or tangible evidence of whether the printouts describe

what she personally observed from the “internet site” on or about November 16, 2017, at

approximately 2:50 p.m. and November 22, 2017, at approximately 2:29 p.m. The record is silent

on whether any IP assigned to Mr. Remarque’s residence was associated with the “internet site” or

any unlawful conduct. The testimony elicited from SA Carlson would have been helpful to the

government’s case only - if it can prove that the digital images of child pornography were present

on a webpage on these identified date and time, and it is uncontroverted that forensic examination

revealed the Defendant’s cellphones contain evidence that he had accessed the website in question,

and downloaded its content. There is no evidence that the Defendant himself had created the

printouts or had received the original images from any source.

       As result, SA Carlson’s testimony does not permit a reasonable and fair conclusion that “the

screen shots were created by the Defendant, by screen capturing an Internet site using his cell

phone.” See United States v. Bansal, 663 F.3d 634, 667-68 (Fed. Cir. 2011) (concluding that

testimony of a witness with personal knowledge was sufficient to authenticate screen shot images

of a website); Wady v. Provident Life and Accident Ins. Co. of America, 216 F. Supp. 2d 1060,

1064 (C. D. Cal. 2002) (sustaining objection to affidavit of a witness attempting to authenticate

documents from a website because the affiant had no personal knowledge of who maintained the

website). As result, the printouts forming the basis of Count One and Count Two of the operative

indictment were plainly inadmissible.

                   D.       SOME EXAMPLES FROM A MYRIAD OF SISTER CIRCUITS

             ILLUSTRATE THE POINT.



                                                                                                  7
         Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 10 of 38


       United States v, Vayner, 769 F.3d 125, 131 (2d Cir. 2014) (overturning admission of webpage

when the government was unable to present testimony of anyone with knowledge as to who in fact

created the webpage); United States v. Jackson, 208 F.3d 125, 131 (7th Cir. 2000) (affirming

exclusion of website postings where there was no evidence presented as to who created the postings);

Browne, 834 F.3d at 408-15 (rejecting as self-authenticating Facebook chat logs when relevance

turned on authorship, but referring to testimony from participants in the chats as to their contents as

aiding in authentication); United States v. White, 660 Fed. Appx. 779, 783 (11th Cir. 2016) (holding

e-mails to have been properly authenticated when a witness with knowledge testified that they

accurately represented an e-mail exchange between himself and the defendant); United States v.

Barnes, 803 F.3d 209, 217 (5th Cir. 2015) (accepting admission of Facebook messages when a

witness testified that she saw the defendant using Facebook, recognized his account and his style of

communicating reflected in the messages the government sought to introduce); United States v.

Gagliardi, 506 F.3d 140, 151 (2d Cir. 2007) (finding properly authenticated e-mails and

communications testified that they were accurate records of the conversations); United States v.

Needham, 852 F.3d 830, 836 (8th Cir. 2017) (admitting archived screen shot from website that was

disabled after commencement of investigation for CP, based on testimony of federal agent who had

viewed the website before it was disabled and confirmed that the screen shot was the same as the

formerly public website content); see also United States v. Hassan, 742 F.3d 104, 112 (4th Cir. 2014)

(screen shot of Facebook pages sufficiently authenticated by tracking Facebook pages and Facebook

accounts to individuals mail and email addresses through IP addresses.

         Here, without authentication, the screen shots are inadmissible hearsay inadequate to support

 a conviction beyond reasonable doubt. See Greensboro Prof’l Fire Fighters Ass’n, Local 3157 v.

 City of Greensboro, 64 F.3d 962, 967 (4th Cir. 1995). Indeed, several courts have held that printouts

 of third-party websites are inherently non-trustworthy without authentication. See St. Luke’s

                                                                                                      8
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 11 of 38


Cataract & Laser Inst., P.A. v. Sanderson, 8:06 CV223TMSS, 2006 WL1320242, *2 (M. D. Fla.

May 12, 2006) (“Web-sites are not self-authenticating.”); In re Homestore.com Inc., 347 F. Supp.

2d 769, 782 (C. D. Cal. 2004) (“Printouts from a web site do not bear the indicia of reliability

demanded for other self-authenticating documents under Fed. R. Evid. 902.”); St. Clair v. Johnny’s

Oyster & Shrimp, Inc., 76 F. Supp. 2d 773, 775 (S. D. Tex. 1999) (“Anyone can put anything on

the internet. No web-site is monitored for accuracy and nothing contained therein is under oath or

even subject to independent verification absent underlying documentation.”).

       Mr. Remarque’s case has been a travesty of justice; the trial court could not permit the

prosecution to secure conviction based on inadmissible evidence, hearsay, and wholly speculative

and unreliable theory. At the time of the trial on this matter, the law was clearly established about

the authentication for admission of electronically stored information. It is not enough for the

prosecution to say that the printout was obtained from a particular website that it failed to adduce

as evidence. The government’s purported “internet” evidence, then, is insufficient to support a jury

verdict as to count One and count Two, receipt of child pornography because the evidence has not

been authenticated. Malloy v. United States, 246 A.2d 781 (D.C. 1968) (A conviction cannot rest

on mere possibilities. “Inferential proof of an ultimate fact may not be based upon mere possibility,

speculation or conjecture). Even if the alleged screen shots were authenticated, the prosecution has

not presented evidence at trial that would establish a violation of 18 U.S.C.S. 2252A(a)(2). The

information and inference drawn from those screen shots constitute inadmissible hearsay, but since

the screen shots were not properly authenticated, it is unnecessary for the defense to elaborate on

the hearsay question at this time.

                   E. CONCLUSION

       This complete lack of evidence about the origin of the screen shots meant that the

government did not prove the charged offense of receipt of child pornography in and affecting

                                                                                                    9
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 12 of 38


interstate commerce, which are two distinct elements of the corpus delecti. Because the government

did not establish two corpus delecti, the prosecutor could not fairly argue that Mr. Remarque

received the digital images in or affecting interstate commerce. By saying that “On November 16,

2017 and November 22, 2017, Remarque knowingly received child pornography by downloading

the child pornography images to his cellphone using a means or facility of interstate commerce, that

is, the internet,” the prosecutor asserted something as fact that had not been proved, and that was

clearly improper. By going outside the evidence, the prosecutor “violated a fundamental rule, know

to every lawyer, that argument is limited to the facts in evidence.” United States v. Wilson, 135 F.3d

291 (4th Cir. 1998) (United States ex rel. Shaw v, De Robertis, 755 F.2d 1279, 1281 (7th Cir. 1985).

Of course, a prosecutor may argue that the evidence gives rise to an inference, but the suggested

inference must be reasonably drawn from facts in evidence. See United States v. Brainard, 690 F.2d

1117, 1122 (4th Cir. 1982) Here, no cellphone, no website, no proof of internet access and

downloading have been introduced into evidence. Thus, there was no basis from direct fact or

reasonable inference for receipt of child pornography by downloading digital images from internet

argument.

       Admitting those evidence in such circumstances without proper authentication required by

Fed. R. of Evid. 901, was a prejudicial error, refusal to correct this preserved error by dismissing at

least counts One and Count Two, and enter a Judgment of Acquittal, would result in a miscarriage

of justice. Accordingly, this court must dismiss any charges based on the introduction of the

inadmissible screen shots or in the alternative order a new trial, in which the government will be

precluded from introducing any unauthenticated electronically stored information.




                                                                                                    10
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 13 of 38


                                             POINT II

                                     DOUBLE JEOPARDY

                       I.     LEGAL STANDARD

       The Double Jeopardy Clause protects persons from being “subject for the same offense to

be twice put in jeopardy of life or limb.” U.S. Const. amend. V. One aspect of this protection

prohibits the government from subjecting a person to “multiple punishments for the same offense.”

United States v. Schnittker, 807 F.3d 77 (4th Cir. 2015), quoting Ohio v. Johnson, 467 U.S. 493,

498 (1984); Missouri v. Hunter, 459 U.S. 359, 366-67 (1983). This prohibition attaches if the subject

offenses “are in law and in fact the same offense.” United States v. Crew, 538 F.2d 575, 577 (4th

Cir. 1976); see also Blockburger v. United States, 284 U.S. 299, 304 (1932). The Blockburger test

is implicated only “where the same act or transaction constitutes a violation of two distinct statutory

provisions.” 284 U.S. at 304. The government bears the burden of establishing multiple counts by

charging and proving separate receipts of child pornography. United States v. Buchanan, 845 F.3d

282 (5th Cir. 2007); United States v. Planck, 493 F.3d 501, 504-05 (5th Cir. 2007).

       Under the Federal Rules of Criminal Procedure, it is improper to try a defendant on multiple

counts charging the same offense. Rule 7(c)(1) permits the government to “allege in a single count

that the . . . defendant committed [an offense] by one or more specified means.” As the Advisory

Committee Note explains, this provision “is intended to eliminate the use of multiple counts for the

purpose of alleging the commission of the offense by different means or in different ways.” 4 F.R.D.

405, 412 (1945) (emphasis supplied); see e.g., United States v. Allied Chemical Corp., 420 F. Supp.

122, 123-24 (E. D. Va. 1976). If a defendant raises a timely multiplicity objection pursuant to Fed.

R. Crim. P. 12 (b) (2), the proper remedy is to require the government to elect between the

multiplicitous counts. See United States v. Bradsby, 628 F.2d 901, 905 (5th Cir. 1980); United

States v. Harwell, ⁹426 F. Supp. 2d 1189, 192 (D. Kan. 2006); United States v. Fisk, 255 F. Supp.

                                                                                                    11
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 14 of 38


2d 694, 702 (E.D. Mich. 2003). To avoid unfair prejudice to the defendant, the government must

elect between multiplicitous counts before trial. This is so because multiplicitous charges

“improperly prejudice a jury by suggesting that a defendant has committed not one but several

crimes.” United States v. Reed, 639 F.2d 896, 904 (2d Cir. 1981).

       Courts have uniformly stated that in the context of child pornography, a defendant may

convicted both of receipt of one image and possession of another image, or for receipt of an image

on a hard drive and possession of [the same image] on a compact disc, but not for receipt and

possession of the same image[s] on [the same device]. United States v. Johnston, 789 F.3d 934 (9th

Cir. 2015) (citing United States v. Schales, 546 F.3d 965, 979 (9th Cir. 2008) (emphasis added).

The cases are legion in this regard starting with the Fourth Circuit. Therefore, sentencing a defendant

on possession and receipt of the same “material” that contains digital images of child pornography

and for the same conduct violates the Double Jeopardy Clause. See, e.g., United States v. Brown,

701 F.3d 120, 127 (4th Cir. 2012) (stating without explanation that a defendant convicted of both

receipt and possession of child pornography “has been convicted of multiplicitous offenses”) United

States v. Davenport, 519 F.3d 940,946-47 (9th Cir. 2008) (stating “proof of receiving child

pornography under § 2252A(a)(2) necessarily includes proof of illegal possession of child

pornography under § 2252A(a)(5)(B), and Congress did not intend to impose multiplicitous

punishment for these offenses”); United States v. Manning, 738 F.3d 937, 946 (8th Cir. 2014)

(concluding that proof of receiving child pornography necessarily includes proof of possession of

child pornography); Ball v. United States, 470 U.S. 856, 864 (1985) (stating “that a convicted felon

may be prosecuted simultaneously for [two overlapping offenses—receipt and possession of a

weapon], however, is not to say that he may be convicted and punished for two offenses”); United

States v. Palouizzi, 564 F.3d 142, 159 (2d Cir. 2012) (same); United States v. Muhlenbruch, 634

F.3d 987, 1003 (8th Cir. 2003); Schnittker, 807 F.3d 77 (noting that “our sister circuits appear to

                                                                                                    12
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 15 of 38


agree that possession of child pornography is a lesser-included offense of receipt of child

pornography” but declining to reach the question because separate conduct supported the

defendant’s convictions, the receipt count was supported by the Maxtor hard drive and the

possession count was supported by the Western Digital hard drive) Id. at 80; United States v. Fall,

955 F.3d 363 (4th Cir, 2020) (noting “that possession of child pornography is a lesser-included

offense of receipt of child pornography,” but declining to reach the question under the plain error

review because the defendant did not raise his multiplicity argument by pretrial motion). All the

above cases holding that possession of child pornography is a lesser-included offense of receipt.

But, the opposite is not necessarily true, however. United States v. Watzman, 486 F.3d 1004, 1009-

10 (7th Cir. 2007) (stating “all receivers are possessors but not all possessors are receivers”); United

States v. Miller, 527 F.3d 54, 63-64 (3d Cir. 2008) (stating “while a person who “knowingly

receives” child pornography will necessarily “knowingly possess” child pornography, the obverse

is not the case.”).

        While the government is not prohibited from charging a defendant with both a greater and

lesser offense, the jury must be instructed that they cannot convict him for both offenses based on

the same facts. United States v. Huether, 673 F.3d 789, 798-99 (8th Cir. 2012) (holding that failure

to properly instruct the jury in this regard is plain error); United States v. Dixon, 507 F.2d 683, 684

(8th Cir. 1974). The jury “must be tasked with separating the evidence in considering the counts

separately, and instructed that they may not convict [the defendant] of both counts based on

overlapping evidence.” Huether, 673 F.3d at 798 (noting that “[s]uch an instruction should not be

hidden from the jury”). An error in so instructing the jury can be remedied by vacating one of the

convictions. Id.

        When a defendant is convicted of both an offense and a lesser-included offense, and Double

Jeopardy concerns are at issue, district courts have the discretion to choose which count of

                                                                                                     13
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 16 of 38


conviction to vacate. See Ball, 470 U.S. at 866 (the only remedy consistent with the congressional

intent is for the district court, where the sentencing responsibility resides, to exercise its discretion

to vacate one of the underlying convictions). See United States v. Luskin, 926 F.2d 372, 378 (4th

Cir. 1991). “The better practice [when a defendant is convicted of a greater and lesser-included

offense] would be for the trial judge to strike the conviction on the lesser included offense.” United

States v. Schales, 546 F.3d 965, 977-81 (9th Cir. 2008)). This is so even “where a defendant’s

conduct violated two statutes and the prosecutor decided the case warranted the more severe

charge.” United States v. Hector, 577 F.3d 1099, 1103-04 (9th Cir. 2009) (stating “neither [the

defendant] nor the government has the right to determine which charge will stand”). The issue in a

challenge to convictions for both receipt and possession is whether the convictions are based on the

same facts. Manning, 738 F.3d at 946; see United States v. Huether, 673 F.3d 789, 798 (8th Cir.

2012); Ball, 470 U.S. at 864 (while the Government may seek a multiple-count indictment against

a felon for violations [two statutes] involving the same weapon where a single act establishes the

receipt and possession, the accused may not suffer two convictions or sentences on that indictment).

       Accordingly, “the choice of which count to vacate is fundamentally a sentencing decision”

and a district court should use the sentencing factors set out in 18 U.S.C 3553(a) as guidance. United

States v. Maier, 646 Fed Appx 1148 (9th Cir. 2011). Absent unusual circumstances and compelling

reasons to vacate the greater offense, a district court “should” exercise its discretion to vacate the

lesser-included offense. United States v. Maier, 646 F.3d 1148, 1154 (9th Cir. 2011) (“Such a rule

safeguards against cases where a defendant charged with both possession and receipt/distribution

of child pornography pleads guilty to both offenses with the hope that he will be sentenced under

the lesser crime.”).

       “A district court evaluating a case like [the defendant’s] must choose whether the

defendant’s transgressions warrant a lesser penalty—a shorter statutory term of imprisonment for

                                                                                                      14
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 17 of 38


possession of child pornography—or a greater penalty—a longer statutory term for

receipt/distribution.” Id.; see also United States v. Peel, 595 F.3d 763, 768 (7th Cir. 2010) (the

decision as to which conviction to vacate “is a matter committed to the trial judge’s discretion

because functionally it is a decision concerning the length of the defendant’s sentence”); United

States v. Chambers, 944 F.2d 1253, 1269 (6th Cir. 1991) (where “anomaly” in sentencing guidelines

produced a longer sentence on a duplicative lesser included offense than on the greater offense, “we

think it is a decision for the trial court” which to vacate). Under Federal law, the prosecutor’s

unilateral authority to obtain a dismissal of some counts ends (absent permission of the defendant

and the court) at the start of trial. See Hector, 577 F.3d at 1101-1103 (because defendant did not

consent to dismissal of duplicative conviction, judge had discretion following trial to determine

which convictions to vacate).

       Generally, consistency of a jury’s verdicts is not necessary. United States v. Finch, 16 F.3d

228, 230 (8th Cir. 1994); see United States v. Ford, 726 F.3d 1028, 1033 (8th Cir. 2013). A criminal

defendant is afforded protection against jury irrationality or error by the independent review of the

sufficiency of the evidence undertaken by the trial and appellate courts. United States v. Powell,

469 U.S. 57, 62-67 (1984); Finch, 16 F.3d at 230. A perceived inconsistency is not enough to vacate

a conviction as long as there is sufficient evidence to support that conviction. Powell, 469 U.S. at

67.

                       II.    ARGUMENT

       a) Simultaneous Prosecution/Rule of Lenity/Allowable Unit of Prosecution

       In the instant case, one set of visual depictions found in a single storage medium have been

arbitrarily tri-furcated in three distinct counts in a single prosecution. In other words, the

government split the single prohibited act of possessing a thumb drive containing child pornography

into three separate offenses. Thus, counts I, II, and III represent a single unit of prosecution because

                                                                                                     15
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 18 of 38


the variously alleged images were simultaneously possessed on the single 2TB Toshiba external

hard drive. Thus, two counts must be dismissed under the concept of simultaneous prosecution

pursuant to the rule of lenity. See United States v. Sturm, 560 F.Supp. 2d 1034 (D. Colo. 2008)

(citing Valentine, 706 F.2d 282, 293 (10th Cir. 1983) (“when the intent of Congress as to the unit

of prosecution cannot be clearly discerned, doubt must be resolved in favor of lenity”); see also U.S.

v. Jones, 841 F.2d 1022, 1023 (10th Cir. 1988) (applying the rule to receipt and possession of

ransom money convictions); See also United States v. Burns, 990 F.2d 1426, 1438 (4th Cir. 1993)

(“The signal danger in multiplicitous indictment is the defendant may be given multiple sentences

for the same offense ....[If] the defendant has suffered multiple convictions and faces multiple

sentences, the appropriate remedy is to vacate all of them but one.”).

       By analogy, the circumstance in the instant case is identical with United States v.

Buczkowski, No. 09-4938 (4th Cir. 2011). Buczkowski took his laptop to be repaired. While

repairing the laptop, the technician found CP on the computer and called police. Twenty-seven

images qualified as CP were found on the computer, all of which had been loaded onto the computer

on January 4, 2007, when defendant was in Iraq. Buczkowski was indicted on and convicted of

twenty-seven counts of transportation of CP (one for each image) and one count of possession of

CP. On appeal, the Fourth Circuit applied the rule of “allowable unit of prosecution” under the

statute and the Supreme Court decision in Bell v. United States, 349 U.S. 81, 81 (1955). Buczkowski

did not raise his multiplicity before the district court, thus, under the plain-error review, the Court

held that because Buczkowski, like the defendant in Bell, transported multiple items through a single

act of transportation, the defendant’s conduct amounted to a single violation of the statute. Because

it would affect the fairness of judicial proceedings to allow multiple convictions and sentences to

be imposed for a single offense, the Court exercise its discretion to correct the error by vacating

twenty-six convictions and sentences (including special assessments).

                                                                                                    16
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 19 of 38


       This case is unusual in that only the filename of two randomly selected screen shots was

used as the only proof to charge the Defendant of receipt of child pornography based on a set of

“images” simultaneously possessed on a single thumb drive which has no internet capability. The

government does not cite any authority that addresses a situation where only the filename of screen

shots constitute proof of a violation of 2252A(a)(2). Due to the absence of court precedent and clear

Congressional intent as to the unit of prosecution, the rule of lenity necessarily leads to the

conclusion that the charging of receipt and possession of the same material in three distinct counts

in this case results in simultaneous prosecution.

       b) The Jury Verdict Pose Double Jeopardy Problems

       Mr. Remarque was charged of knowingly receiving and possessing child pornography in

violation of 18 U.S.C 2252A(a)(2)(A), (a)(5)(B). These statutes prohibit the (1) knowing (2) receipt

or possession of a material that contained child pornography (3) using any means in or affecting

interstate or foreign commerce, including by a computer. 2252A(a)(2(A), (a)(5)(B).

       In the case at bar, with respect to distinguishing the various pornography charges, there is

no dispute that, in light of Lynn, Mr. Remarque could not be convicted and sentenced for both

receiving child pornography and possessing child pornography for identical images. United States

v. Lynn, 636 F.3d 1127, 1137 (9th Cir. 2011) The government concedes as much. The same

images—the picaso folder images found on the 2TB Toshiba external hard drive “thumb drive”

(bearing the serial number 159ATMD5T18B) — are at issue with respect to both the receiving and

possessing counts at trial; where a single act of possessing the Toshiba external drive on July 17,

2018, establishes the entirety of the offense conduct. Ball v. United States, 470 U.S. 856, 865 (1985).

       Mr. Remarque is prejudiced because as charged the indictment falsely suggest the jury that

[Mr. Remarque] has “committed” not one but several crimes. See United States v. Johnson, 130



                                                                                                    17
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 20 of 38


F.3d 1420, 1426 (10th Cir. 1997). The court, therefore, must dismiss or vacate two of the three

counts in that case. See, e.g., United States v. Brown, 701 F.3d 120, 127 (4th Cir. 2012).

       This is the only child pornography case that has interpreted 18 U.S.C.S 2252A, to accept the

position that filenames, not listed in the indictment, of two unauthenticated screenshots found

among a set of digital images in a single medium device, standing alone, constitute proof of distinct

offenses under both 18 U.S.C. 2252A(a)(2) and 18 U.S.C.2252A(a)(5)(B), and the different dates

alleged in the indictment as the only demarcation for each count. Other than this case, there does

not appear to be any legislative or case support for the government’s position, and indeed it may be

difficult to justify the probative value of the filenames of two screenshots characterized as a

“timestamps,” when date is not an essential element of the offenses charged.

       The district court in its ruling denying the Defendant’s pretrial Motion to Dismiss on Double

Jeopardy ground or to compel the government to elect between multiplicitous counts held that “The

Government has stated that the evidence it will present in support of the possession offense is

distinct from the two images charges in the receipt counts, ECF 177 at 7, and the forthcoming third

superseding indictment will presumably clarify the details surrounding that position. Receipt and

possession of separate child pornography images and files constitute distinct conduct, and those

charges therefore are not multiplicitous.” See ECF at 8-9. However, if we lay aside the trial court’s

misconstruction of the indictment and confine ourselves to its language and the evidence introduced

at trial, it is obvious that the words of the indictment indicate a clear double jeopardy issue and the

court finding was erroneous. The indictment at issue does not charge Mr. Remarque of possession

and receipt of a clearly identified “files” or “digital images” listed by name, this indictment failed

to even allege in what form the child pornography were allegedly received and possessed.

       Instead, the indictment ambiguously charged Mr. Remarque of possession of any “material”

that contained an image of child pornography and receipt of any “material” that contained child

                                                                                                    18
       Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 21 of 38


pornography. The evidence adduced at trial revealed that all the charges against Mr. Remarque are

stemming from the same evidence i.e., the “material” that contained child pornography” alleged in

three separate counts is essentially the same Toshiba external hard drive “thumb driver” bearing the

serial number 159ATMD5T18B, that contained a set of digitally stored visual depictions including

what appear to be screenshots. Thus, double jeopardy is implicated here. See Ball v. United States,

470 U.S. 856, 864 (1985) (stating “that a convicted felon may be prosecuted simultaneously for

[two overlapping offenses—receipt and possession of a weapon]). See Dudeck, 657 F.3d at 430.

       In United States v. Ehle, 640 F.3d 689, 698 (6th Cir. 2011), the Sixth Circuit held that

conviction for both receipt and possession of the same child pornography obtained via the internet

was a double jeopardy violation. The Court qualified this holding in Dudeck, determining that while

possession of child pornography is generally a lesser-included offense of receipt of child

pornography, conviction under both statutes is permissible if separate conduct is found to underlie

the two offenses.” Dudeck, 657 F.3d at 430. For both receipt and possession convictions to stand,

the indictment must contain the conduct necessary to sustain the two separate offenses. See id. at

431; see also United States v. Bobb, 577 F.3d 1366, 1374-75 (11th Cir. 2009) (noting that defendant

was charged with receiving seven videos and several pictures files on November 12, 2004, but

separately charged with possessing more than 6,000 additional picture files in August 2005); United

States v. Overting, 573 F.3d 679, 697 (9th Cir. 2011) (noting that defendant’s receipt charge was

based on images downloaded from the internet, but possession was predicated on images taken of

his minor stepdaughter).

       c) Lynn as a Controlling and Persuasive Authority

       Mr. Remarque’s case is indistinguishable with Lynn. In Lynn (a widely accepted decision),

defendant had downloaded child pornography videos and images from the Internet through a peer-

to-peer file sharing program called Lime wire. Lynn was indicted for receipt or distribution of child

                                                                                                  19
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 22 of 38


pornography in violation of 2252(a)(2) and possession of child pornography in violation of

2252(a)(4)(B), 636 F.3d at 1127. On appeal Lynn contented that his convictions for receipt and

possession of child pornography, were based on essentially the same evidence, and therefore

violated the Double jeopardy, the Ninth Circuit relying upon United States v. Schales, where the

Court had found a double jeopardy violation and had concluded that possession of child

pornography under 22(a)(4)(B) is a lesser-included offense of receipt of child pornography under

2252(a)(2). Just as in Mr. Remarque’s case, in Lynn the government argued that the case was

distinguishable from Schales and its progeny because the possession count alleged conduct that was

factually distinct from the conduct alleged in the receipt count. There, as here, the government

pointed to two factors to demonstrate that it had charged and proved separate conduct for each

offense: (1) the dates the indictment alleges the acts took place were different and (2) defendant

took actions to move the depictions from one file folder to another file folder all on the same

computer’s hard drive.

       The Ninth Circuit held that the allegation of different dates of commission for each offense,

by itself, was insufficient to create separate conduct. The Lynn Court further stated that for the

charges to be separate, the government had to prove distinct conduct underlying each charge. The

Court went on to analyze whether the transfer by defendant of digital image or video files from one

folder to another on his laptop’s hard drive constituted separate conduct so as to avoid double

jeopardy. Ultimately the Court found that movement between folders cannot reasonably be viewed

as placing images onto a different medium so as to possess them separately since the files remained

on the hard drive of the laptop at all times in the same digital format.

       The same inference applies here. The actions to move or store the visual depictions from

three subfolders entitled “New folder”, “New folder (2)”, and “picaso1”, within a folder entitled

“picaso”, stored in a 2TB Toshiba USB external hard, is far from constituting evidence of three

                                                                                                 20
       Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 23 of 38


distinct conduct underlying each charge prohibited by Congress under 18 U.S.C.S. 2252. Such an

extreme interpretation of Congressional intent undermines the reliability and credibility of the

government’s case against Mr. Remarque. See Buchanan, 485 F.3d at 365 footnote 36 (citing United

States v. Reedy, 304 F.3d 365 (5th Cir. 1991)) (take, hypothetically, 1 website with 100 CP pictures.

If each of 100 subscribers were to download each of the 100 pictures just once, the defendant could

be charged with 10,000 counts, with a potential sentence of 150,000 years. Such an extreme

interpretation of Congressional intent undermines the reliability and credibility of the government’s

case on appeal).

                       III.   The Indictment’s Allegations of Different Dates is Insufficient to Carve

               Out Separate Conduct

       In the case at bar, the overlapping dates cited in the Third Superseding Indictment and

introduced as evidence at trial based on a wholly speculative “filename screenshot theory” do not

protect the Defendant against double jeopardy. Contrary to the Government’s contention, these

overlapping “precise dates” have no credible and valid foundation; they are no more than admissible

hearsay. Indeed, the government’s “screenshots” introduced as evidence at trial does not come close

to meeting the requirements for authentication under Fed. R. Evid. 901, and fails to provide an

adequate basis to accept them. See M-Edge Accessories LLC v. Amazon. Com, MJG-11-3332 (D.

Md. 2015) (unauthenticated printout of a third-party website is inadmissible hearsay). Even if the

government had properly authenticated the screenshots, whether the information drawn from those

“screenshots” constitutes inadmissible hearsay remains. They did not neither save the indictment

nor help the government prove its case at trial.

       The Government cites no cases, and the defense knows of none, in which only different

overlapping dates alleged in each count of a receipts and possession of child pornography

indictment, by itself, is sufficient to provide adequate notice to a defendant. Instead, a myriad of

                                                                                                   21
       Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 24 of 38


courts throughout the nation squarely held that allegations of different dates, for receiving and

possessing child pornography charges in a multiple-count indictment, are not alone sufficient to

protect a defendant against double jeopardy. United States v. Gray, Case No. 15-3187 (6th Cir.

2016) (We have never held that alleging different dates for receiving and possessing child

pornography charges in an indictment is alone sufficient to constitute separate conduct); United

States v. Lynn, 636 F.3d 1127, 1137 (9th Cir. 2011) (The allegations of different dates of

commission of each offense, by itself, is insufficient to carve out separate conduct). United States

v. Schales, 546 F.3d 979-80 (9th Cir. 2008) (Merely citing different dates or dates ranges for the

receipt and possession charges alone does not suffice to separate the conduct for double jeopardy

purposes). United States v. Dudeck, No. 09-3231 (6th Cir. 2011) (We remanded to the district court

to determine if there was separate conduct for the receiving and possessing charges, and listed

different dates, different images, and different media as relevant consideration. We vacated a plea-

based conviction and remanded for development of a factual record.). United States v. Woener, 709

F.3d 540 (5th Cir. 2013) (“Woerner argues that the two possession counts are predicated on the

same conduct the government’s response - that counts One and Two are not multiplicitous because

Woerner possessed child pornography on different days - overlooks that the pertinent unit of

prosecution is each material, not each day). See also United States v. Ehle, 640 F.3d 689, 697 (6th

Cir. 2011) (“Carried to its logical extreme, the idea would permit possession of contraband for ten

days (240 hours) to be charged as ten (or maybe 240) separate counts of possession. The policy

underlying the Double Jeopardy Clause clearly does not permit such parsing). United States v.

Buchanan, 485 F.3d 274, 278, 282 (5th Cir. 2007) (Finding separate counts of receipt of child

protection multiplicitous and prohibited by Double Jeopardy because the indictment failed to allege

separate receipt of the four images identified. The date and time stamps on the copied files were not

necessarily the actual times that the images were automatically downloaded to Buchanan’s

                                                                                                  22
          Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 25 of 38


temporary internet folder due to the machinations of some computer programs. Schales, 546 F.3d

at 980 (“If the government wishes to charge the defendant with both receipt and possession of

material involving the sexual exploitation of minors based on separate conduct, it must distinctly

set forth each medium forming the basis of the separate counts.”).

       Thus, the law is well-settled; the indictment must allege different conduct by setting forth

different mediums, different images, different dates, different mode of transportation, and, different

transactions as relevant considerations. In Schnittker, the Fourth Circuit applied the same reasoning.

Schnittker Court reasoned that, no multiplicity problem arose from convicting a defendant of

possessing images found on a Western Digital external hard drive and receiving videos found on a

Maxtor external hard drive, even when those same videos appeared on both hard drives. 807 F.3d

at 83. Thus, the relevant consideration is the medium device supporting each Count and the form in

which the child pornography was received or possessed, not the allegation of specific dates because

“time” is not an element of the offenses charged.

       Also in Fall, under plain error review, the Fourth Circuit refused to find an unpreserved

double jeopardy claim, where the indictment unambiguously alleged that the receipt charge was

based on three distinct images present in space allocated to temporary internet files on the roof

laptop, the possession is supported by images stored on the roof laptop and hard drive, and the

transportation is supported by images retried from the defendant’s dropbox account. 955 F.3d at

373-74.

       Thus, Mr. Remarque’s indictment could have been valid without mentioning any specific

dates. See Tincher v. Boles, 364 F.2d 497, 498 (4th Cir. 1966) (an indictment is not defective though

it contains no allegation of the time of the offense, unless time is of the essence of it). Here, the

indictment failed to allege separate receipts and possession of the five images introduced at trial.

Nor did the expert or other testimonies at trial established that this specific [Defendant] took one

                                                                                                   23
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 26 of 38


than more action other than being in possession of the 2TB Toshiba USB external hard drive on

July 17, 2021. There was uncontroverted testimony that the “filename” construed by the HSI Special

Agent as “timestamps” were not necessarily the actual times that the original images were received

due to the fact that they could be manually modified or altered by a simple mouse click due to

machinations of some computer programs.

                       IV.    Conclusion

       This court has discretion to correct this clear and obvious error that affected Mr. Remarque’s

substantial rights because it seriously affects the fairness, integrity or public reputation of the

judicial proceedings. Accordingly, the court must the dismiss two of the three counts alleged in the

indictment for violation of the double jeopardy clause of the Fifth Amendment of the Constitution

and/or violation of the allowable unit of prosecution.

                                                 POINT III

                             VIOLATION OF THE DISCLOSURE RULE

       Federal Rule of Criminal Procedure 16(a)(1)(E) provides, in pertinent part: “upon the

defendant’s request, the government must permit the defendant to inspect and copy or photograph

books, papers, documents, data, photographs, tangible object, buildings, or places, or copies or

portions of any of these items, if the item is within the government’s possession, custody, or control

and: (i) the item is material to preparing the defense; (ii) the government intends to use the item in

its case-in-chief at trial; or (iii) the item was obtained from or belongs to the defendant.”

       Rule 16 provides grounds for reversal if the “government’s untimely disclosure of evidence”

caused the defendant substantial prejudice. United States v. Salameh, 152 F.3d 88, 130 (2d Cir.

1998) (per curiam) (internal quotation mark omitted). The decision to impose sanctions pursuant

Rule 16(d)(2) lies within the sound discretion of the trial court. United States v. Young, 248 F.3d

260, 269 (4th Cir. 2001); see also United States v. Barile, 286 F.3d 749, 758 (4th Cir. 2002) (“Upon

                                                                                                   24
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 27 of 38


finding a violation of Rule 16, the district court has discretion under Federal Rules of Criminal

Procedure to determine the proper remedy.”). In the exercise of its discretion relating to discovery

violations, however, the court must consider “the reasons for the government’s delay and whether

it acted intentionally or in bad faith; the degree of prejudice, if any, suffered by the defendant; and

whether any less severe sanction will remedy the prejudice and the wrongdoing of the government.”

United States v. Gonzales-Flores, 701 F.3d 112, 116 (4th Cir. 2012) (quoting United States v.

Hastings, 126 f.3d 310, 317 (4th Cir. 1997); see also United States v. Muse, 83 F.3d 672, 675 (4th

Cir. 1996) (finding that a trial court has discretion to fashion an appropriate remedy for a discovery

violation).

       One potential, yet severe, sanction for prosecutorial misconduct is for the court to fully

dismiss the indictment. In order to dismiss an indictment for prosecutorial misconduct, a court must

find that the defendants were prejudiced by the misconduct. Bank of Nova Scotia v. United States,

487 U.S. 250, 263 (1988) (A district court has “no authority to dismiss the indictment on the basis

of prosecutorial misconduct absent a finding that petitioners were prejudiced by such misconduct.”).

Dismissal of an indictment may be warranted when egregious government conduct is so outrageous

as to shock the conscience of the court.” United States v. Dyess, 478 f.3d 224, 234 (4th Cir. 2007),

internal citations omitted). A court may dismiss an indictment as a sanction for a prosecutor’s failure

to obey court orders or other violations of law pursuant to its supervisory power when the violation

caused prejudice to the defendant or posed a substantial threat thereof. United States v. Goodson,

204 F.3d 508, 514 (4th Cir. 2000). However, dismissing the entire indictment is a drastic and severe

sanction. United States v. Lee, 906 F.2d 117, 120 (4th Cir. 1990).

       Here, the government first disclosed what appears to be an incomplete URL facially

appearing on a screenshot introduced into evidence at trial in support of count One (receipt of child

pornography). This evidence surfaced for the first time after the first day of trial, and after nearly

                                                                                                    25
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 28 of 38


twenty-six months of Mr. Remarque’s original indictment. Mr. Remarque’s defense continuously

and vigorously requested the government to disclose the discovery material pertaining to Mr.

Remarque’s case. The Defendant had filed a motion for a Bill of Particulars in which he requested

the government to a fair and timely notice of how it intends to prove the jurisdictional element of

both the receipt and possession charges. This disclosure was essential to prepare a defense because

such essential element of both offenses was alleged only in generic terms in Counts One, Two, and

Three of the operative indictment.

        Instead, the government continuously resisted the multiple requests for discovery formulated

by Mr. Remarque’s different counsels. It is uncontroverted that the information about the URL was

in the government’s possession, custody and control from at least nine months after Mr. Remarque’s

initial indictment. Apparently, a thorough forensic examination of the materials seized at Mr.

Remarque’s marital home was performed nine months after his original indictment. The prosecution

has provided no justification for its failure to produce this evidence before trial upon the Defendant’s

request. Thus, absent a valid justification, this court should infer that this omission was willful and

motivated by a desire to obtain a tactical advantage. See generally United States v. Finley, 301 F.3d

1000, 1018 (9th Cir. 2002). Exclusion is an appropriate remedy for a discovery rule violation only

where “the omission was willful and motivated by a desire to obtain a tactical advantage.” Taylor

v. Illinois, 484 U.S. 400, 415 (1988) (upholding trial court’s exclusion of witness where defendant

deliberately failed to identify witness prior to trial).

        The incomplete URL does little to support the receipt of child pornography charges, but its

introduction at trial, was nevertheless highly prejudicial in that this evidence tends to encourage the

jury to find guilt from an improper reasoning, conjecture, improper inference, and inadmissible

hearsay. The incomplete URL that appears on the unauthenticated screenshot constitutes no more

than inadmissible hearsay, as it was an out-of-court statement offered into evidence for “the truth

                                                                                                     26
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 29 of 38


of the matter asserted”- that the screenshot, in question, was screen captured images of a “website”

(internet) taken by a cellphone. Fed. R. Evid. 801 (c) (2).

                   A.        Mr. Remarque Has Suffered Substantial Prejudice

       This newest discovery violation prejudiced Mr. Remarque and adversely affected his trial

strategy because: (1) he was prejudiced due to his inability to conduct forensic analysis in an attempt

to discover the source or origin of the URL and the screenshot by examining its authenticity; (2) it

was impossible for him to change trial strategy based on new evidentiary disclosures the second day

of trial, as a result the defense team was unfairly surprised by the government, and was forced to

deal with the newly disclosed evidence during trial rather than prepare for trial; (3) he lost a member

of his trial team - the defense forensic expert was unprepared to present expert opinion based on

uninvestigated and undisclosed discovery material, and the prosecutor was requesting nonexistent

forensic report as condition to admit the defense forensic expert opinion at trial; (4) his defense

counsel scramble to absorb this late-breaking discovery in this case; (5) the late appearance of the

URL undoubtedly complicated Mr. Remarque’s trial strategy; he had no confidence that there not

more relevant discovery from the forensic examination and data collected in the course of the

investigation, and the materials that have been disclosed indicate that any additional withheld

discovery may prove to be exculpatory; (6) the late appearance of the URL had permitted the

government to rely Mr. Remarque’s unreliable and untrustworthy statements in a misleading

manner to mislead.

       In fact, the government’s pattern of discovery violations had hampered Mr. Remarque’s

defense and undermined confidence in the outcome of his trial. Particularly speaking, there is none

of the following in what the defense has been provided:




                                                                                                    27
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 30 of 38


       (1) police reports providing detail regarding the conduct of the search, the number of

participants in the search warrant execution, their identity, their agency and the roles they played

during the search execution;

       (2) Formal return on the execution of the warrant to the issuing judge;

       (3) complete continuous chain of custody documentation of the electronic devices seized

from the time of its seizure at Mr. Remarque’s residence until introduction at trial as it reflected in

(a) HSI paper chain of custody; (b) HSI Electronic file system;

       (4) Verification for each forensic examination conducted; administrative review and

technical review for each examination conducted; examination report date;

       (5) Reports providing detail about the custodial interrogation of Mr. Remarque regarding

the timing of his presentment, per the terms of F.R.Cr.P 5;

       (6) documentation of this actually having actually taken place; similar records and materials

providing detail regarding the receipt, search and other forensic examination by law enforcement of

electronic communication (WhatsApp conversation) and materials allegedly provided by Mr.

Remarque’s then-wife, Ms. Wanna Nedgie Crevecoeur or of the electronic devices presumably

seized during the search;

       (7) List of forensic examiners who had the evidence under their immediate control and

possession; complete indicia of ownership and use of the electronic devices seized;

       (8) record and data regarding cellular data history produced by mobile communications

company (T-Mobile) of all individuals living at the Edmonston Road address from September 2017

to February 2018;

       (9) Record of the apartment lease holder and a list of individuals who had access to it at the

time the images were created;



                                                                                                    28
       Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 31 of 38


       (10) Data history of all the child pornography websites accessed from which the images

were downloaded;

       (11) Report from the National Center for Missing and Exploited Children of identified

victims.

       The bare bones nature of the materials provided to the defense do not remotely approach the

government’s obligations as set out per statute, rules and its own discovery agreement. Had the

government timely disclosed this evidence the defense and its retained forensic expert would have

had time to investigate the matter and craft a narrower objection and defense related to the lack of

probative value and inadmissibility of this prejudicial evidence at trial. To require the Defendant to

proceed to trial without having received and reviewed undisclosed discovery material necessary to

his defense would be a miscarriage of justice. In this case, the government’s discovery errors

amounted to a pattern of misconduct as to raise a substantial and serious question about the

fundamental fairness of the process which resulted in the guilty verdict.

                   B.        Dismissal of Count One and Two or Order a New Trial is the

           Appropriate Intermediate Sanction

       Because the Defendant has suffered some prejudice as a result of the late disclosed evidence

and that the prosecution was grossly negligent in complying with their discovery obligations, the

only remaining question is whether sanctions the court should impose. The decision to impose a

sanction lies within the sound discretion of the court. Young, 248 F.3d at 269. Between orders a

new trial and full dismissal of the indictment is a dismissal of Counts One and Two of the Third

Superseding Indictment. The undisclosed URL was used to prove the jurisdictional element as to

Counts One and Two. This dismissal remedies the discovery violations as to the prejudice caused

to Mr. Remarque, adequately sanctions the government for its pattern of discovery violations, and

helps deter future misbehavior.

                                                                                                   29
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 32 of 38


                                                 POINT IV

                              VIOLATION OF THE DISCLOSURE RULE

       Federal Rule of Criminal Procedure 16(a)(1)(E) provides, in pertinent part: “upon the

defendant’s request, the government must permit the defendant to inspect and copy or photograph

books, papers, documents, data, photographs, tangible object, buildings, or places, or copies or

portions of any of these items, if the item is within the government’s possession, custody, or control

and: (i) the item is material to preparing the defense; (ii) the government intends to use the item in

its case-in-chief at trial; or (iii) the item was obtained from or belongs to the defendant.”

       Rule 16 provides grounds for reversal if the “government’s untimely disclosure of evidence”

caused the defendant substantial prejudice. United States v. Salameh, 152 F.3d 88, 130 (2d Cir.

1998) (per curiam) (internal quotation mark omitted). The decision to impose sanctions pursuant

Rule 16(d)(2) lies within the sound discretion of the trial court. United States v. Young, 248 F.3d

260, 269 (4th Cir. 2001); see also United States v. Barile, 286 F.3d 749, 758 (4th Cir. 2002) (“Upon

finding a violation of Rule 16, the district court has discretion under Federal Rules of Criminal

Procedure to determine the proper remedy.”). In the exercise of its discretion relating to discovery

violations, however, the court must consider “the reasons for the government’s delay and whether

it acted intentionally or in bad faith; the degree of prejudice, if any, suffered by the defendant; and

whether any less severe sanction will remedy the prejudice and the wrongdoing of the government.”

United States v. Gonzales-Flores, 701 F.3d 112, 116 (4th Cir. 2012) (quoting United States v.

Hastings, 126 f.3d 310, 317 (4th Cir. 1997); see also United States v. Muse, 83 F.3d 672, 675 (4th

Cir. 1996) (finding that a trial court has discretion to fashion an appropriate remedy for a discovery

violation).

       One potential, yet severe, sanction for prosecutorial misconduct is for the court to fully

dismiss the indictment. In order to dismiss an indictment for prosecutorial misconduct, a court must

                                                                                                    30
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 33 of 38


find that the defendants were prejudiced by the misconduct. Bank of Nova Scotia v. United States,

487 U.S. 250, 263 (1988) (A district court has “no authority to dismiss the indictment on the basis

of prosecutorial misconduct absent a finding that petitioners were prejudiced by such misconduct.”).

Dismissal of an indictment may be warranted when egregious government conduct is so outrageous

as to shock the conscience of the court.” United States v. Dyess, 478 f.3d 224, 234 (4th Cir. 2007),

internal citations omitted). A court may dismiss an indictment as a sanction for a prosecutor’s failure

to obey court orders or other violations of law pursuant to its supervisory power when the violation

caused prejudice to the defendant or posed a substantial threat thereof. United States v. Goodson,

204 F.3d 508, 514 (4th Cir. 2000). However, dismissing the entire indictment is a drastic and severe

sanction. United States v. Lee, 906 F.2d 117, 120 (4th Cir. 1990).

       Here, the government first disclosed what appears to be an incomplete URL facially

appearing on a screenshot introduced into evidence at trial in support of count One (receipt of child

pornography). This evidence surfaced for the first time after the first day of trial, and after nearly

twenty-six months of Mr. Remarque’s original indictment. Mr. Remarque’s defense continuously

and vigorously requested the government to disclose the discovery material pertaining to Mr.

Remarque’s case. The Defendant had filed a motion for a Bill of Particulars in which he requested

the government to a fair and timely notice of how it intends to prove the jurisdictional element of

both the receipt and possession charges. This disclosure was essential to prepare a defense because

such essential element of both offenses was alleged only in generic terms in Counts One, Two, and

Three of the operative indictment.

       Instead, the government continuously resisted the multiple requests for discovery formulated

by Mr. Remarque’s different counsels. It is uncontroverted that the information about the URL was

in the government’s possession, custody and control from at least nine months after Mr. Remarque’s

initial indictment. Apparently, a thorough forensic examination of the materials seized at Mr.

                                                                                                    31
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 34 of 38


Remarque’s marital home was performed nine months after his original indictment. The prosecution

has provided no justification for its failure to produce this evidence before trial upon the Defendant’s

request. Thus, absent a valid justification, this court should infer that this omission was willful and

motivated by a desire to obtain a tactical advantage. See generally United States v. Finley, 301 F.3d

1000, 1018 (9th Cir. 2002). Exclusion is an appropriate remedy for a discovery rule violation only

where “the omission was willful and motivated by a desire to obtain a tactical advantage.” Taylor

v. Illinois, 484 U.S. 400, 415 (1988) (upholding trial court’s exclusion of witness where defendant

deliberately failed to identify witness prior to trial).

        The incomplete URL does little to support the receipt of child pornography charges, but its

introduction at trial, was nevertheless highly prejudicial in that this evidence tends to encourage the

jury to find guilt from an improper reasoning, conjecture, improper inference, and inadmissible

hearsay. The incomplete URL that appears on the unauthenticated screenshot constitutes no more

than inadmissible hearsay, as it was an out-of-court statement offered into evidence for “the truth

of the matter asserted”- that the screenshot, in question, was screen captured images of a “website”

(internet) taken by a cellphone. Fed. R. Evid. 801 (c) (2).

                    C.         Mr. Remarque Has Suffered Substantial Prejudice

        This newest discovery violation prejudiced Mr. Remarque and adversely affected his trial

strategy because: (1) he was prejudiced due to his inability to conduct forensic analysis in an attempt

to discover the source or origin of the URL and the screenshot by examining its authenticity; (2) it

was impossible for him to change trial strategy based on new evidentiary disclosures the second day

of trial, as a result the defense team was unfairly surprised by the government, and was forced to

deal with the newly disclosed evidence during trial rather than prepare for trial; (3) he lost a member

of his trial team - the defense forensic expert was unprepared to present expert opinion based on

uninvestigated and undisclosed discovery material, and the prosecutor was requesting nonexistent

                                                                                                     32
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 35 of 38


forensic report as condition to admit the defense forensic expert opinion at trial; (4) his defense

counsel scramble to absorb this late-breaking discovery in this case; (5) the late appearance of the

URL undoubtedly complicated Mr. Remarque’s trial strategy; he had no confidence that there not

more relevant discovery from the forensic examination and data collected in the course of the

investigation, and the materials that have been disclosed indicate that any additional withheld

discovery may prove to be exculpatory; (6) the late appearance of the URL had permitted the

government to rely Mr. Remarque’s unreliable and untrustworthy statements in a misleading

manner to mislead.

       In fact, the government’s pattern of discovery violations had hampered Mr. Remarque’s

defense and undermined confidence in the outcome of his trial. Particularly speaking, there is none

of the following in what the defense has been provided:

       (1) police reports providing detail regarding the conduct of the search, the number of

participants in the search warrant execution, their identity, their agency and the roles they played

during the search execution;

       (2) Formal return on the execution of the warrant to the issuing judge;

       (3) complete continuous chain of custody documentation of the electronic devices seized

from the time of its seizure at Mr. Remarque’s residence until introduction at trial as it reflected in

(a) HSI paper chain of custody; (b) HSI Electronic file system;

       (4) Verification for each forensic examination conducted; administrative review and

technical review for each examination conducted; examination report date;

       (5) Reports providing detail about the custodial interrogation of Mr. Remarque regarding

the timing of his presentment, per the terms of F.R.Cr.P 5;

       (6) documentation of this actually having actually taken place; similar records and materials

providing detail regarding the receipt, search and other forensic examination by law enforcement of

                                                                                                    33
       Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 36 of 38


electronic communication (WhatsApp conversation) and materials allegedly provided by Mr.

Remarque’s then-wife, Ms. Wanna Nedgie Crevecoeur or of the electronic devices presumably

seized during the search;

       (7) List of forensic examiners who had the evidence under their immediate control and

possession; complete indicia of ownership and use of the electronic devices seized;

       (8) record and data regarding cellular data history produced by mobile communications

company (T-Mobile) of all individuals living at the Edmonston Road address from September 2017

to February 2018;

       (9) Record of the apartment lease holder and a list of individuals who had access to it at the

time the images were created;

       (10) Data history of all the child pornography websites accessed from which the images

were downloaded;

       (11) Report from the National Center for Missing and Exploited Children of identified

victims.

       The bare bones nature of the materials provided to the defense do not remotely approach the

government’s obligations as set out per statute, rules and its own discovery agreement. Had the

government timely disclosed this evidence the defense and its retained forensic expert would have

had time to investigate the matter and craft a narrower objection and defense related to the lack of

probative value and inadmissibility of this prejudicial evidence at trial. To require the Defendant to

proceed to trial without having received and reviewed undisclosed discovery material necessary to

his defense would be a miscarriage of justice. In this case, the government’s discovery errors

amounted to a pattern of misconduct as to raise a substantial and serious question about the

fundamental fairness of the process which resulted in the guilty verdict.



                                                                                                   34
        Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 37 of 38


                   D.        Dismissal of Count One and Two or Order a New Trial is the

            Appropriate Intermediate Sanction

        Because the Defendant has suffered some prejudice as a result of the late disclosed evidence

 and that the prosecution was grossly negligent in complying with their discovery obligations, the

 only remaining question is whether sanctions the court should impose. The decision to impose a

 sanction lies within the sound discretion of the court. Young, 248 F.3d at 269. Between orders a

 new trial and full dismissal of the indictment is a dismissal of Counts One and Two of the Third

 Superseding Indictment. The undisclosed URL was used to prove the jurisdictional element as to

 Counts One and Two. This dismissal remedies the discovery violations as to the prejudice caused

 to Mr. Remarque, adequately sanctions the government for its pattern of discovery violations, and

 helps deter future misbehavior.

                                             CONCLUSION

      For the reasons set forth herein, the Court should vacate the conviction of the Defendant

Remarque.

      Dated: July 9, 2021
             Somers, NY                                            /s/ Bernard V. Kleinman
                                                                   Bernard V. Kleinman




                                                                                                 35
         Case 8:19-cr-00039-SAG Document 255 Filed 07/09/21 Page 38 of 38


                                       CERTIFICATE OF SERVICE

               I am Bernard V. Kleinman, an attorney duly admitted to practice law before the Bar

of this Court, and I do affirm that on the 9th of July, 2021, I did serve the within Rule 33(a) Motion,

on all parties to this action by efiling with the ECF filing of this Court.

       Dated: July 9, 2021
              Somers, NY                                               /s/ Bernard V. Kleinman
                                                                       Bernard V. Kleinman




                                                                                                     36
